DETAILED ACTION

This office action is in response to Remarks and Amendments filed October 26, 2021 in regards to a 371 application filed January 23, 2019 claiming priority to PCT/US2017/048013 filed August 22, 2017 and to provisional application 62/377,922 filed August 22, 2016.  Claims 1, 4, 5, and 7-14 have been elected without traverse.  Claims 21-23 have been withdrawn as non-elected.  Claims 1 and 4 have been amended. Claims 2-3, 6, and 15-20 has been cancelled without prejudice.  Claim 24 is new. Claims 1, 4, 5, 7-14, and 24 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 5, 7-14 and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 4, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Allowable Subject Matter
Claims 1, 4, 5, 7-14 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Amb et al. (US 2012/0108778 A1).
	Amb et al. disclose the conjugated polymer below

    PNG
    media_image1.png
    247
    262
    media_image1.png
    Greyscale
  and 
    PNG
    media_image2.png
    190
    219
    media_image2.png
    Greyscale
 
wherein A is a thiophene unit, a furan unit, pyrrole unit, or a selenophene; R1-R10 are hydrogen, alkyl, alkylene, or aryl groups; and X is S, Se, O, or NR, therefore forming alkylenedioxyheterocycles and dialkoxyheterocycles.  
	However, Amb et al. do not teach or fairly disclose a conjugated polymer composition comprising a fully conjugated polymeric sequence of two donor (D) repeating units with at least one aromatic (Ar) repeating unit in between each donor (D) repeating unit (i.e., -(D-Arz-D)n-)  wherein z is 1 to 3, n is 6 to 10,00, and each donor (D) is of the structure:
 
    PNG
    media_image3.png
    121
    129
    media_image3.png
    Greyscale
 .
Amb et al. do not teach or fairly suggest the two donor (D) repeating units of the instant claim (i.e., -(D-Arz-D)n-) but teach a single donor (D) unit and aromatic (Ar) units for each sequence (i.e., -(D-Arz)n-). Applicants state this structural difference leads to the instant claims being able to transition from 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763